DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-21 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment for claims 1, 3-21 was given in a telephone interview with Brian Parke on September 01, 2021.

Claims have been amended as follows:

1. (Currently amended) A device, comprising:
a transformer circuit coupled with a processing circuit, being configured to count performance activities executed in the processing circuit, and the transformer circuit is further configured to compare count values of the performance activities with a pre-determined value to determine a power state of the processing circuit, 

a transaction interface circuit coupled between the processing circuit and a memory, and configured to receive a request from the processing circuit and record a first timestamp, and further configured to receive a response from the memory and record a second timestamp, the transaction interface circuit being further configured to record a time difference between the first timestamp and the second timestamp as a time difference,
wherein the transformer circuit is further configured to determine the power state of the processing circuit based on both of the count values and the time difference,
wherein the transaction interface circuit is further configured to be awoke, in response to the request from the processing circuit, to transmit the request to the memory, and the transaction interface circuit is further configured to be awoke, in response to the response from the memory, to transmit the response to the processing circuit.

2. (Canceled) 

3. (Currently amended) The device of claim 1, wherein the transaction interface circuit is further configured to return an acknowledge message to the processing circuit after the transaction interface circuit transmits the request to the memory.

4. (previously presented) The device of claim 1, wherein the transaction interface circuit is further configured to transmit access commands between the memory and the processing circuit.

5. (previously presented) The device of claim 1, wherein the transaction interface circuit is coupled to the transformer circuit.

6. (Original) The device of claim 1, wherein the processing circuit comprises:
a plurality of processing components configured to execute the performance activities; and
a plurality of registers configured to store data to be inputted to the plurality of processing components, 
wherein the transformer circuit is further configured to determine the power state of the processing circuit according to the count values and variations of the data stored in the plurality of registers.

7. (Original) The device of claim 6, wherein the transformer circuit is configured to determine the power state of the processing circuit according to the count values, the variations of the data stored in the registers, the time difference, or a combination thereof.

8. (previously presented) The device of claim 1, further comprising:

wherein the transformer circuit comprises a selector circuit configured to select the power state of the processing circuit from the candidate power states.

9. (previously presented) The device of claim 8, further comprising:
an analyzer circuit configured to analyze the selected power state, and to generate the estimated power consumption reading of the processing circuit to the host processing circuit according to the selected power state.

10. (previously presented) The device of claim 1, further comprising:
a storage unit configured to store a power state lookup table, wherein the power state lookup table comprises a plurality of candidate power states corresponding to the processing circuit, 
wherein the transformer circuit comprises a power mathematical modeler and a selector circuit, the power mathematical modeler is configured to calculate an estimation power according to the count values, and the selector circuit is configured to select the power state of the processing circuit according to the estimation power.

11. (Currently amended) A system, comprising:
a selector circuit configured to check variation of data, induced by performance activities;

a processing circuit comprising a plurality of processing components configured to execute the performance activities,
wherein the transaction interface circuit couples a memory to the plurality of processing components, the transaction interface circuit is further configured to be awoke, in response to a request from the processing circuit, to transmit the request to the memory, and the transaction interface circuit is further configured to be awoke, in response to a response from the memory, to transmit the response to the processing circuit,
wherein the selector circuit is further configured to select a power state according to count values corresponding to the performance activities, the variation of data, the time duration, or a combination thereof, and is configured to transmit the power state to a host processing circuit for analyzing an estimated power consumption reading of the performance activities.

12. (previously presented) The system of claim 11, further comprising:
a plurality of counters, each of the plurality of counters being configured to calculate a count value for one of the processing components; and
a plurality of registers configured to store and/or buffer data of the plurality of processing components. 

13. (previously presented) The system of claim 11, further comprising:

wherein the estimated power consumption reading is configured to be processed or monitored by the host processing circuit.

14. (previously presented) The system of claim 11, further comprising:
a storage unit configured to store a power state lookup table, wherein the power state lookup table comprises a plurality of candidate power states corresponding to the performance activities; and
a power mathematical modeler coupled between the selector circuit and a plurality of counters, the power mathematical modeler being configured to calculate an estimation power according to the count values,
wherein the selector circuit is configured to select the power state according to the estimation power.

15. (Currently amended) A method, comprising:
counting performance activities executed in a processing circuit and generating count values corresponding to the performance activities;
calculating a time duration, in which the processing circuit is configured to be enabled to send requests and/or receive responses via a transaction interface circuit, wherein the transaction interface circuit is coupled between the processing circuit and a memory, the transaction interface circuit is configured to be awoke, in response to a request from the processing circuit, to transmit the request to the memory, and the transaction interface circuit is further configured to be awoke, in response to a response from the memory, to transmit the response to the processing circuit;
selecting, by a transformer circuit, a power state of the processing circuit according to the count values and the time duration; and
evaluating, by a host processing circuit, a power consumption of the processing circuit according to the power state selected by the transformer circuit.

16. (Original) The method of claim 15, further comprising:
determining, by the transformer circuit, the power state of the processing circuit according to the count values and variations of data stored in a plurality of registers of the processing circuit.

17. (previously presented) The method of claim 15, wherein calculating the time duration comprises:
recording a first timestamp when the transaction interface circuit receives a request from the processing circuit; and
recording a second timestamp when the transaction interface circuit receives a response from the memory, 
wherein the time duration is a time difference between the first timestamp and the second timestamp.

(previously presented) The method of claim 15, wherein the transformer circuit comprises a selector circuit configured to select the power state from a power state lookup table stored in a storage unit comprising a plurality of candidate power states corresponding to the processing circuit.

19. (previously presented) The method of claim 18, further comprising:
calculating, by a power mathematical modeler, an estimation power according to the count values, wherein the selector circuit is configured to select the power state according to the estimation power.

20. (Original) The method of claim 18, further comprising:
analyzing the selected power state, and generating an estimated power consumption reading of the processing circuit to the host processing circuit according to the selected power state.

21. (New) The system of claim 11, wherein the transaction interface circuit is further configured to return an acknowledge message to the processing circuit after the transaction interface circuit transmits the request to the memory.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov